               Case 1:20-cr-00500-JGK Document 62 Filed 04/21/21 Page 1 of 1
Douglas K. Yatter                                                    53rd at Third
Direct Dial: (212) 906-1211                                          885 Third Avenue
douglas.yatter@lw.com                                                New York, New York 10022-4834
                                                                     Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                     www.lw.com

                                                                     FIRM / AFFILIATE OFFICES
                                                                     Beijing         Moscow
                                                                     Boston          Munich
                                                                     Brussels        New York
                                                                     Century City    Orange County
                                                                     Chicago         Paris

April 21, 2021                                                       Dubai           Riyadh
                                                                     Düsseldorf      San Diego
                                                                     Frankfurt       San Francisco
VIA ECF                                                              Hamburg         Seoul
                                                                     Hong Kong       Shanghai

Honorable John G. Koeltl                                             Houston         Silicon Valley
                                                                     London          Singapore
United States District Judge                                         Los Angeles     Tokyo
Southern District of New York                                        Madrid          Washington, D.C.
500 Pearl Street                                                     Milan

New York, New York 10007

                       Re:    United States v. Hayes et al., No. 20 Cr. 500 (JGK)

Dear Judge Koeltl:

        In accordance with Your Honor’s Order dated April 19, 2021 (ECF No. 58), granting
leave to file a redacted set of Exhibits A-G (the “Exhibits”), which were cited in but not filed
with Mr. Reed's April 1, 2021 letter to the Court (ECF No. 42), please find enclosed with this
letter copies of the Exhibits in redacted form.

                                                   Respectfully submitted,

                                                   /s/ Douglas K. Yatter
                                                   Douglas K. Yatter
                                                   Benjamin Naftalis
                                                   of LATHAM & WATKINS LLP

cc:        All Counsel of Record (via ECF)
